Case 0:19-cv-61430-AHS Document 264-4 Entered on FLSD Docket 09/22/2021 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 19-cv-61430-SINGHAL/VALLE

   ELIZABETH E. BELIN, et al.,
                                                                      CLASS ACTION
                   Plaintiffs,

   v.

   HEALTH INSURANCE INNOVATIONS, INC.,
   et al.,

               Defendants.
   __________________________________________/

                        DECLARATION OF DOMENICK C. DICICCO, JR.

          Pursuant to 28 U.S.C. § 1746, I, Domenick C. DiCicco, Jr., declare as follows:

          1.       I am an individual over the age of twenty-one (21) and I submit this declaration

   based upon my own personal knowledge of the facts stated in this declaration, and review of public

   records and other documentation.

          2.       I am a Chief Executive Officer at Benefytt Technologies, Inc. f/k/a Health

   Insurance Innovations, Inc. and Health Plan Intermediaries Holdings, LLC (collectively, the “HII

   Defendants”).

          3.       I submit this Declaration in support of Plaintiffs’ Unopposed Motion for

   Preliminary Approval of Settlement.

          4.       As part of the Settlement Agreement with Plaintiffs, the HII Defendants agree to

   pay $27.5 million in Settlement consideration. The HII Defendants’ relevant liability insurance

   companies have contested insurance coverage for this litigation and have only paid $100,000 for

   defense litigation costs previously incurred.
Case 0:19-cv-61430-AHS Document 264-4 Entered on FLSD Docket 09/22/2021 Page 2 of 2

                                                        CASE NO. 19-cv-61430-SINGHAL/VALLE


          5.      In August 2020, the HII Defendants were sold to a private party. No reserve of

   funds was created or withheld relating to the outcome of this lawsuit.

          6.      Before Defendants could agree to make a substantial, multimillion-dollar payment

   of Settlement consideration, the HII Defendants sought and obtained financing from a third party.

          7.      The HII Defendants recently discontinued the sale of limited benefit indemnity

   plans through all but one distributor. For those plans that the HII Defendants may still market, the

   HII Defendants have agreed to make and/or maintain the business practice changes listed in the

   Settlement Agreement.

          8.      The HII Defendants have made no agreements in connection with the proposed

   settlement. The HII Defendants will reasonably cooperate in the notice and administration process

   by providing the Settlement Administrator with the available names, e-mail or mailing addresses,

   and premium information for Settlement Class Members (as reflected in reasonably available

   computerized account records) to the extent required to administer the Settlement.

          I declare under penalty of perjury that the foregoing is true and correct.

      Dated: September 20, 2021.

                                                 Domenick C. DiCicco Jr.
                                                 Domenick C. DiCicco Jr.
                                                 Chief Executive Officer




                                                    2
